Matter of Branic Intl. Realty Corp. v City of N.Y. Envtl. Control Bd. (2017 NY Slip Op 00574)





Matter of Branic Intl. Realty Corp. v City of N.Y. Envtl. Control Bd.


2017 NY Slip Op 00574


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Friedman, J.P., Richter, Saxe, Moskowitz, Kapnick, JJ.


2907 101228/14

[*1]In re Branic International Realty Corp., Petitioner,
vThe City of New York Environmental Control Board, Respondent.


Rosenberg Calica & Birney LLP, Garden City (Ronald J. Rosenberg of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for respondent.

Determination of respondent New York City Environmental Control Board, dated June 26, 2014, finding that petitioner violated Administrative Code of City of NY § 28-118.3.2, and imposing a penalty therefor, unanimously annulled, on the law, without costs, and the petition in this proceeding brought pursuant to CPLR article 78 (transferred to this court by the order of Supreme Court, New York County [Carol E. Huff, J.], entered June 9, 2015), granted.
The determination that petitioner violated Administrative Code of City of NY § 28-118.3.2 by having its premises at 2690 Broadway, in Manhattan, used as a transient hotel contrary to the records of the Department of Buildings (DOB) is not supported by
substantial evidence (see Terrilee 97th St., LLC v New York City Envtl. Control Bd., 102 AD3d 637 [1st Dept 2013]). The DOB inspector who issued the notice of violation admitted at the hearing that he treated petitioner's three adjoining buildings, located at 2686, 2688, and 2690 Broadway, as one, and was unable to identify any apartments he visited at 2690 Broadway or any occupants he spoke with in that building (compare Matter of Grand Imperial, LLC v City of New York, 115 AD3d 436 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK